El Juez Asociado Senos, Hutchison,
emitió la opinión del tribunal.
La corte inferior después de celebrado un juicio sobre los méritos, dictó sentencia desestimando la demanda de reivin-dicación, principalmente por la falta de identificación sufi-ciente de la propiedad para qne el márslial pudiera entre-gar la posesión, en caso de dictarse sentencia a favor del *519demandante, según consta de la cita qne pasamos a trans-cribir : •
“De la prueba aparece que la demandante reclama una finca rús-tica compuesta de 43 y media cuerdas de terreno, situadas en el. .barrio de ‘Jacaboa’ del término municipal de Patillas, cuya finca linda por el norte con terrenos de José Benito G-reó; por el este con Su-cesión de Enrique Desbón; por el sur con terrenos de Ramón Ortiz y por el este con terrenos de Teresa Aponte. — Dicba finca aparece-inscrita a favor de la demandante en el registro de la propiedad,, inscripción No. 104 al folio 43 del tomo tres de Patillas, habiéndola adquirido por compra durante su matrimonio con don Francisco Mo-linari, de don Eleuterio Alvarez. — Los demandados alegan que dicha, finca es la misma que tienen en su posesión, y la cual adquirieron; 28 cuerdas de la demandante y su esposo, en escritura de 24 de enero-de 1893, estando actualmente inscrita a favor de los demandados;, y que el resto de quince cuerdas, hasta completar .las cuarenta y tres, las adquirieron por compra a Domingo Ortiz y a un tal Mar-eano, estando en posesión de; dichas fincas por un período de más. de diez años. — La cuestión planteada es una de hecho. Sostiene la. parte demandante que su finca es una diferente- a la finca que expo-nen los demandados les pertenece. Por el contrario alegan los de-mandados que la finca que reclama la demandante, son las mismas, que tienen en su posesión, o sea la de veinte y ocho cuerdas, de la demandante y su esposo, y las quince cuerdas de los referidos Ortiz; y Mareano, adquiridas debidamente por compra. — Ahora bien. Si aceptamos la teoría de la parte demandante no procede conceder lo-solicitado en la demanda, porque de la prueba de la. demandante, no se ha identificado la finca reclamada, de manera que pueda ser-puesta en posesión la parte demandante si se dictara una sentencia, a su favor. — Si aceptamos la teoría de los demandados, tampoco pro-cede declarar con lugar la demanda, pues de la prueba aparece jus-tificado que los demandados adquirieron las cuarenta y tres cuerdas en discusión, veintiocho de ellas por compra a la demandante y su esposo, y el resto por compra a. Ortiz y Mareano, y han estado en posesión de esos terrenos. — La corte señaló una fecha para practicar la inspección ocular, a la cual concurrió solamente la parte deman-dante, digo la parte demandada, no habiendo concurrido la parte'de-mandante, quien renunció a dicho derecho. — Toda vez que en. el pe-ríodo de la prueba no se presentó prueba pericial alguna para justi-ficar y demostrar el sitio donde se encuentran enclavadas las cuer-das de terreno que reclama la demandante, esta era la mejor opor-*520tunidad para la parte demandante de concurrir al sitio y señalar dónde radicaban las cuerdas de terreno reclamadas y destruir la con-tradicción que existe en la prueba sobre la identificación de los te-rrenos objeto de la demanda. — No hay duda alguna que, según el registro aparecen inscritas dos fincas; pero examinando la prueba, tanto testifical como documental y de inspección, la corte ha llegado a la conclusión de que se trata de las mismas fincas, solamente que han sido inscritas dos veces. — En una acción reivindicatoría, en la que la cuestión de que se trata es la reivindicación, digo la identi-dad de la finca incumbe al demandante probar todas y cada una de las gestiones que ha practicado. — Matienzo vs. Cancio, 23 D.P.R. 269. —Es indispensable en la reivindicación que el demandante justifique no sólo el derecho con que pide la cosa detenida, sino la identidad de la cosa misma. — Pesquera vs. Fernández, 22 D.P.R. 53. — Por todo lo cual y siendo la prueba insuficiente para justificar la reivindica-ción solicitada, toda vez que no se ha identificado debidamente 'la finca reclamada, la corte dicta sentencia desestimando la demanda interpuesta, con las costas.”
No existe señalamiento de err'ores por separado y esto jjor sí sería suficiente para justificar la desestimación de la apelación, como frecuentemente lo lia declarado esta corte en los últimos años. Sin embargo, liemos leído el alegato de los apelantes y considerado cuidadosamente el razona-miento en apoyo de las proposiciones que en una y otra parte del mismo aparecen, a saber:
“La corte sentenciadora Cometió error al declarar probado que la finca de 28 cuerdas que alega poseer la demandada, es la misma o está comprendida en la de cuarenta y tres y media cuerdas (43%) reclamada por. los demandantes.
“La corte inferior incurrió en error al declarar que la prueba de los demandantes era insuficiente.
“La corte sentenciadora cometió error al considerar probado el título de los demandados sobre la finca, reclamada.”
Parte del razonamiento bajo el segundo señalamiento es el siguiente:
‘■‘Ese hecho de la adquisición y posesión por parte de la cau-sante doña. Rufina quedó además comprobado por la declaración del testigo Pedro Alvarez en cuanto afirma que don Francisco Molinari compró para su esposa doña Rufina Sánchez la finca de cuarenta y *521pico de cuerdas en el barrio de Jacaboa que era de Eleuterio Alvarez tío del declarante; que esa finca está boy dentro de otras de los demandados los Merle; que Molinari tenía allí otros terrenos o •sea la ‘Hacienda Molinari’ que también poseen hoy los Merle; pero que éstos estaban separados de la finca anterior por los de Domingo Ortiz.
“El hecho de que el causante Bernardo Merle y luego sus here-deros se posesionaron de esa finca está comprobado por la misma prueba testifical de los demandados al tratar de justificar que esas 'cuarenta y tres y media cuerdas que reclama la demandante le fue-ron vendidas, por otro título o están comprendidas en otro título; ■cuando lo cierto es que el título que aportan o se’a la certificación <del registro sólo es ereditiva de la inscripción de una finca de veinti-ocho cuerdas que adquirió el causante por compra a doña Filomena Molinari de Baiz por escritura de 24 de énero de 1893 y que dicha ■señora había inscrito por expediente posesorio en unión de otras fin-■cas procedentes de la sociedad Molinari Espendez y Co.; y este do-cumento fué admitido con la oposición y excepción del demandante. Besulta comprobado el hecho de que los demandados poseen la finca ■que reclaman los demandantes aunque tratan de ampararse con otro título de diverso origen y que trae su procedencia de un posesorio; j se justifica también por su misma prueba que ellos empezaron a poseer allá por el año 1893 o sea la fecha de la citada escritura, y por tanto queda implícitamente admitido que hasta esa fecha por lo menos, estaba poseyendo la causante de los demandantes: esto T)ajo el supuesto de que pudiera el demandado amparar su posesión ■en el título que ahora alega.”
La prueba en conjunto aun como ha sido reseñada en el alegato de los apelantes nos lleva inevitablemente a la con-•clusión de que si la propiedad que se trataba de reivindi-car está en posesión de los demandados, o debe ser la finca •comprendida en el título de los demandados, o de no ser así no fia sido identificada de tal modo que el marshal pueda identificarla sobré el terreno y poner a los demandantes en .posesión de la misma. Esta es en substancia la conclusión .a que llegó la corte inferior.
En virtud de lo anterior la sentencia apelada debe ser ■confirmada.
El Juez Asociado Sr. Wolf no intervino en la resolución de -este caso.